Order entered June 7, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00361-CR

                         ASHLEY MEGAN CATENA, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-82264-2015

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE